Citation Nr: 1420976	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-45 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbosacral spine at L5-S1 (exclusive of a temporary 100 percent rating assigned from February 23, 2011 to April 1, 2011).   

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the cervical spine at C5-C6 and C6-C7.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1982 to October 2003.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has moved to the jurisdiction of the RO in Louisville, Kentucky, and it is from here that the appeal arises.  

The Veteran's entire claims folder, to include the portion contained electronically, has been reviewed in this case.


FINDINGS OF FACT

1.  The Veteran's low back degenerative disc disease includes muscle spasms that are productive of abnormal spinal contour; the Veteran does not experience ankylosis, and while there is some noted limitation of motion and pain in the back, the forward flexion of the thoracolumbar spine is not limited to 30 degrees or less.  

2.  The Veteran experiences cervical degenerative disc disease that is not productive of flexion limitation greater than 15 degrees (but not greater than 30 degrees) or ankylosis, the combined range of motion in not greater than 170 degrees, and while muscle spasms are present, they are not productive of abnormal gait or spinal contour; the Veteran experiences some limitation of motion of his neck and pain that is productive of flare-ups of approximately ten minutes duration every few days.  







CONCLUSIONS OF LAW

1.  The criteria for a disability rating  of 20 percent, but no more than 20 percent, for service-connected degenerative disc disease (DDD) of the lumbosacral spine at L5-S1 (exclusive of a temporary 100 percent rating assigned from February 23, 2011 to April 1, 2011) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5003, 5243 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the cervical spine at C5-C6 and C6-C7 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5003, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2013).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide. Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim (to include downstream issues such as entitlement to a higher rating and/or effective date).  Indeed, those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for a higher rating.  Specifically, in May 2009, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective date, as outlined in Dingess-Hartman. 

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims for higher ratings, the Board finds that all necessary assistance has been provided in this case. The evidence includes service treatment records and post-service pertinent medical records. The Veteran was afforded comprehensive VA examinations to address his contentions, and the reports of these examinations are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


Applicable Legal Criteria - Increased Ratings/General 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Analysis

The Veteran was awarded service connection for DDD in the cervical and lumbosacral spine in an April 2004 rating decision.  At the time, 10 percent evaluations were assigned for the neck and low back, and the Veteran did not posit disagreement with the ratings.  The 2004 decision is final.  He has, since that time, come forth with an allegation that his back and neck conditions have worsened in severity, and that a higher rate of compensation is warranted.  In January 2010, the claims for an increase were denied, and it is from this action that the appeal stems.  Parenthetically, the Board notes that the Veteran underwent surgical correction in his lumbar spine in February 2011 and was awarded a temporary 100 percent disability evaluation for his back from February 23, 2011 to April 1, 2011.  He has posited no disagreement with the length of that award, and contends, in essence, that his permanent rating should be higher than 10 percent for his neck and back.  In addition, he is in receipt of a separate 10 percent rating for neurologic radiculopathy affecting the left leg.  The disability rating or effective date for this disability is not on appeal or addressed in the decision herein.  As discussed herein, there is no neurologic impairment affecting any other extremity as a result of service-connected disability.  

After filing his claim for an increase, the Veteran noted that he had been undergoing private treatment for his spine and that surgical intervention had been considered.  There are several private radiographic reports and clinical notes, dating from 2006, which do indicate that surgery was being considered to treat degenerative disc disease in the lumbar spine.  The Veteran was afforded a VA examination in June 2009 to evaluate the severity of his low back and neck functioning.  

In the associated report, the examiner noted that joint pain has been present in both the neck and low back since approximately 1998.  It has been progressively worse in nature.  

Radiographic study of the neck revealed degenerative changes of the cervical spine and a diffuse disc bulge with posterior disc osteophyte complexes creating moderate effacement of the anterior thecal sac.  This was present at levels C4-C5 through C6-C7.  There was no demonstrated "definitive" acute disc herniation or spinal canal stenosis.  However, there was "neural foraminal stenosis" at levels C4-C5 and C5-C6.  

The manifestations of the spine were discussed together in the examiner's report, and it was noted that the Veteran had undergone low back disc surgery in January 2008.  The examiner noted that the Veteran did well for about six months following the surgery; however, numbness and pain radiation returned after that.  The Veteran complained of these symptoms occurring constantly, with no therapy being currently prescribed.  The Veteran was not assessed as having experienced paresthesias or problems with bowel or bladder control; however, decreased motion, stiffness, weakness, spasms, and motions were noted.  The Veteran complained of pain when turning his head to cough, sneeze, or in lifting weights, and radiating pain into the left upper extremity was described.  The Veteran also reported radiation into the left foot from his lumbar pain (a left leg neurological condition has been subsequently service-connected).  

Regarding flare-ups of numbness and pain, the Veteran reported them as being severe in nature for about 10 minutes, and that the condition would occur every one or two days.  The Veteran was noted to be employed fulltime in information technology.  The examining physician stated that the Veteran did not experience incapacitating episodes of disc disease of the spine, that he did not need assistive devices to ambulate, and that he was able to walk more than 1/4 of a mile but less than one mile.  Gait and symmetry of the spine was noted as normal, and there were no abnormal spinal curvatures present.  After objective examination, there were no spasms, atrophies, guarding, pain with motion, or weakness noted in the cervical or thoracic sacrospinalis.  Specifically, it was noted that there were no muscle spasm, tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Range of motion testing revealed the following results for the neck:  flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  These measurements were taken in consideration of pain on the active range of motion.  While pain was present, however, it was specifically noted to not limit motion after repeated exercise.  With respect to the thoracolumbar spine, range of motion was as follows:  flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  There was no pain noted on active range of motion testing.  

The Veteran's low back was also examined radiographically during this examination, and small osteophytes were noted to be present in the vertebral bodies on L3, L4, L5, and S1, with narrowing of the disc space noted between L5 and S1.  There was straightening of the lordotic curve "most likely due to muscle spasm," but no acute fracture or subluxation was identified in the lumbar spine.  This is a significant finding, in that the more detailed radiographic viewing was able to discern a spinal contour abnormality, with muscle spasm, that was not noted upon objective examination.  

The Veteran, subsequent to the 2009 VA examination, again underwent surgery for his spine.  While this was specific to his low back, as the RO had determined this intervention to be representative of a possible worsening of the condition of the overall spine, he was afforded a new VA examination in January 2013.  

In the associated report of this examination, the Veteran's symptoms were described as constant left-sided low back pain radiating to the left leg and foot.  Moderate numbness and tingling were described as occurring in the left thigh and lower extremity, with more severity in the left foot.  The Veteran stated that his pain has improved since the 2011 surgery; however, he has noticed gradual increase in pain over time since the surgery.  

Range of motion testing for the low back revealed flexion to 70 degrees (with painful motion), extension at 30 degrees or greater (with no painful motion), right lateral flexion to 30 degrees or greater (with painful motion at 25 degrees), and left lateral flexion to 25 degrees (with pain when attempting to go to 30 degrees or greater), right lateral rotation to 30 degrees or greater (with no painful motion), and left lateral rotation to 30 degrees or greater (with painful motion).  No additional limitations in range of motion were recorded after repetitive testing; however, there was some described "less movement than normal" and pain after the repetitive testing.   No muscle spasms or guarding were documented as occurring; however, the specific 2009 radiological findings were not referenced.  Regarding neurological functioning, there was only a noted decrease in sensation in the left great toe, with "tingling" noted in the left leg (as noted, the Veteran is in receipt of service-connected compensation benefits for neurological manifestation in the left lower extremity, and these are not the subject of the current appeal).  Regarding the present intervertebral disc syndrome, the examiner specifically noted that the Veteran has not had any "incapacitating episodes" for VA purposes within the last 12 months (he has not had physician-prescribed bed rest).   Regarding the impact on employment, it was noted that the Veteran works at home with computers, and that he might take a few nonconsecutive days off for his back pain or take time to go lie down when the pain is severe.  

With respect to the neck, forward flexion was to 45 degrees or greater (with pain), extension was to 45 degrees or greater (with pain at 35 degrees), right lateral flexion was to 35 degrees (with pain), left lateral flexion was to 40 degrees (with pain), right lateral rotation was to 65 degrees (with pain).  Repetitive testing did not produce additional limitation of range of motion.  There was some functional loss and impairment in the cervical spine, noted as less movement than normal and pain on movement.  Guarding and muscle spasm of the cervical spine was noted; however, it was not noted to result in abnormal gait or spinal contour.  Radicular pain in the upper extremities was not noted.  Indeed, the Veteran did not have any neurologic abnormalities.  The Veteran was noted to not have any incapacitating episodes of his intervertebral disc disease.  Arthritis was documented as present, and with respect to the impact on work, it was noted that the Veteran might take breaks from his work due to neck pain.  

The Veteran is currently rated under Code 5243, which addresses intervertebral disc syndrome of the cervical and thoracolumbar spine.  This is synonymous with the Veteran's degenerative disc disease, and thus, a rating under this code is appropriate for both the claims under appellate review.  With respect to the criteria for a higher rating, the Veteran is to be afforded consideration under the General Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes or, alternatively, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  A rating is to be assigned based on which Formula provides the highest award.  In this case, it is noted that the Veteran has not demonstrated experiencing any incapacitating episodes within the meaning of regulation.  Specifically, he has been expressly found by two VA examiners to not have "acute signs and symptoms of his service-connected low back and neck disorders that are productive of bed rest prescribed by a physician and treatment by a physician."  Id.  As this is the case, there is no duty to consider the General Formula that is specific to incapacitating episodes.  

As such, the Veteran's low back and neck DDD must be considered under the General Formula for Rating Diseases and Injuries of the Spine, and under that criteria, a 20 percent rating is awarded when a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or,  the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 30 percent rating is warranted when there is forward flexion of the cervical spine that is 15 degrees or less; or, favorable ankylosis of the entire cervical spine is present.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.   These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.   Additionally, associated objective neurological abnormalities, including, but not limited to, bowel and bladder impairment, are to be evaluated separately under appropriate diagnostic criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for the Spine, Note (1).

In the current case, with respect to the neck, there has been no demonstration of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and the overall range of motion has not been shown as greater than 170 degrees.  Ankylosis has not been documented, and while the Veteran has been assessed as having muscle spasms and guarding in his neck, it has not been deemed so severe as to contribute to any spinal contour abnormality.  The Veteran's gait has been described clinically as normal, and while arthritis is present in the neck, such manifestations are fully considered in the joint-specific rating criteria applicable for the current 10 percent rating.  Thus, there is no duty for consideration of a separate rating under Code 5003 (pertaining to arthritis verified by radiographic studies), and there is no entitlement to a 20 percent rating (or higher) under Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243.  Simply put, the Veteran's symptoms are not severe enough so as to warrant a higher level of compensation, and the 10 percent rating currently in place, which adequately contemplates his pain and motion limitations, is most appropriate for the service-connected cervical spine disability.  

With respect to the low back, it is noted that the Veteran was, in his 2009 VA examination, noted to experience muscle spasms.  While the VA examiner specifically denied the existence of spasms on examination (and this was also mentioned in the 2013 examination), the VA radiologist who performed an X-ray study of the lumbar spine in connection with the claim did specifically note that there was a straightening of the spine that was "most likely" a result of muscle spasms.  While no abnormal gait has been demonstrated by the record, this clinical finding does suggest that the back is affected by an abnormal contour, and that the cause of that contour is likely muscle spasm.  This finding was the result of an in-depth radiographic study, and is thus more probative than other objective findings of record which did not indicate the presence of muscle spasms.  Indeed, the overall combination of the evidence suggests that muscle spasms are present in the neck and low back; however, with respect to the low back, the spasms have been radiographically confirmed to contribute to an abnormal spinal curvature.  As this is the case, the criteria for a 20 percent rating for the service-connected low back pathology have been met.  As regards a rating in excess of 20 percent, the Board notes that, as with the neck, there have been no documented findings of ankylosis, and the Veteran's motion has not been limited to 30 degrees or less.  Accordingly, on a schedular basis, the 20 percent rating is most appropriate for the service-connected lumbar degenerative disc disease.  

In considering the Veteran's symptoms, the Board notes that there have been documented limitations of motion as due to pain and some unspecified weakness; however, upon repeated exercise, there has not been a documented additional limitation.  The pain limitations are fully considered in the award of the current evaluations, and there have been no additional limitations as due to fatigue, or incoordination so as to warrant consideration of additional functional impairment than what is currently considered in the schedular rating.  See DeLuca at 202.  

Further, it is noted that the Veteran is employed fulltime as an information technology employee.  He does work at home and has taken some time off as due to back problems; however, he has not demonstrated that his symptoms are so unique as to be outside the norm of what is considered in the assigned schedular ratings.  The Veteran has had surgery and convalescence for his back; however, while not completely successful in addressing symptoms, the 2008 and 2011 surgeries have provided some relief to the progressive degenerative disc disease.  The record does not show frequent hospitalizations or significant impacts on employment, and thus, the schedular criteria must be considered as fully considering the current symptoms of the back and neck disorders.  As this is the case, the claims will not be dispatched to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with respect to the claim for a higher rating for the neck disorder and for the portion of the claim denying a rating in excess of 20 percent for the Veteran's low back disorder because the preponderance of the evidence is against them.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating of 20 percent, for service-connected degenerative disc disease (DDD) of the lumbosacral spine at L5-S1 (exclusive of a temporary 100 percent rating assigned from February 23, 2011 to April 1, 2011), is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.   

Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the cervical spine at C5-C6 and C6-C7 is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


